DETAILED CORRESPONDENCE
Remarks
This case has been inherited by a different examiner. The prior art search will be updated accordingly.

Response to Amendments
Applicant’s amendment to Claim 32 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. However, the amendments have introduced new Claim objections and issues. See objections and rejections below.
Claims 16-36 are pending, with Claims 1-15 canceled. 

Response to Arguments
Applicant argues the 102 rejection in view of Orr (US 20130237909), on page 7 lines 1-3, stating that the prior art allegedly doesn’t teach “the delivery channels [as] inflatable”. The examiner has fully considered applicant’s argument, and agrees. The embodiment of Fig. 8 of Orr has (delivery channels) working tubes (262a, b, c) which are not explicitly “tubes” but rather are balloon channels, and said structures are not disclosed as explicitly being inflatable though the balloon (250) itself overall is inflatable.
Applicant’s arguments, see page 7, filed 10/15/2021, with respect to the rejection(s) of Claims 16-34 under Orr (US 2013/0237909) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 

Claim Objections
Claims 28 and 36 are objected to because of the following informalities:
Regarding Claim 28 line 2, “dedicated proximal fluid connection” should be “the dedicated proximal fluid connection”.
Regarding Claim 36 line 2, “expandable tube” should be amended to “expandable tube.”, for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-18 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 17 line 2 recites the limitation of “a plurality of inflatable working tubes”. It is unclear if “a plurality of inflatable working tubes” is (1) in addition to the inflatable working 

Claim 18 lines 1-2 recites the limitation “comprising three to five working tubes”. It is unclear if “comprising three to five working tubes” is (1) in addition to the inflatable working tube already recited in Claim 17 line 2, or, (2) is a further recitation of the inflatable working tube already recited in Claim 17. For the purposes of examination, the examiner is interpreting “comprising three to five working tubes” to be the same as the working tubes disclosed in Claim 17 line 2, therefore the limitation should be amended to be “wherein the plurality of inflatable working tubes comprises three to five working tubes”.

Claim 24 lines 2-3 recites the limitation “the open proximal end”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the open proximal end” to be “the proximally open end” as recited in Claim 16 line 3.  
Claim 24 line 3 recites the limitation “the outer catheter”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the outer catheter” to be “the outer shaft”.  

Claim 25 line 3 recites the limitation “the open proximal end”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the open proximal end” to be “the proximally open end” as recited in Claim 16 line 3. 

Claim 26 line 2 recites the limitation “the open proximal end”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the open proximal end” to be “the proximally open end” as recited in Claim 16 line 3. 

Claim 27 lines 1-2 recites the limitation “comprising a plurality of inflatable working tubes”. It is unclear if “comprising a plurality of inflatable working tubes” is (1) in addition to the inflatable working tube already recited in Claim 16 line 2, or, (2) is a further recitation of the inflatable working tube already recited in Claim 16. For the purposes of examination, the examiner is interpreting “comprising a plurality of inflatable working tubes” to be the same as the working tube disclosed in Claim 16 line 2. The limitation should be amended to be “wherein the working tube comprises a plurality of inflatable working tubes”, or the like, for grammatical correctness and clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding Claim 17 and Claim 36, both claims depend upon the canceled Claim 1, therefore are considered canceled. For the purposes of examination, the examiner is interpreting Claim 17 and Claim 36 to depend upon Claim 16.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-24, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2011/0166516).
Regarding Claim 16, Orr teaches a balloon catheter (seen in Fig. 1, (20)) comprising a catheter shaft (Fig. 1, (40)), an expandable balloon (Fig. 1, (50)) and a working tube (Fig. 1, (64)) 

    PNG
    media_image1.png
    191
    369
    media_image1.png
    Greyscale

comprises a proximally open end (Fig. 1 and [0041], wherein the proximal end of (64) connects to delivery channel (42) which provides therapeutic fluid to inflate the working tubes (64); therefore the working tubes (64) have proximally open ends); and is disposed on a periphery of the balloon (seen in Fig. 2 and annotated Fig. 1, wherein the tubes (64) are indicated on the external periphery of the balloon (50)).

    PNG
    media_image2.png
    252
    394
    media_image2.png
    Greyscale


 
Regarding Claim 17, Orr teaches the balloon catheter according to claim 1 (according to the examiner’s interpretation, the claim depends upon Claim 16), comprising a plurality of inflatable working tubes (seen in Orr annotated Fig. 1, wherein there are at least 2 distinct working tubes (64) on the periphery of the balloon) disposed on the periphery of the balloon.

Regarding Claim 18, Orr teaches the balloon catheter according to claim 17. However, the embodiment of Orr Figs 2-3 do not disclose the balloon catheter comprising three to five working tubes.
Orr teaches an embodiment of a balloon catheter (Orr Fig. 8, (220)) having 3 or more inflatable working tubes (Orr Fig. 8, (262a, 262b, 262c). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tubes on the embodiment of Orr Fig. 1, to have 3-5 inflatable working tubes, as taught by the embodiment of Orr Fig. 8, for the motivation of dispersing more therapeutic fluid to a target tissue (Orr [0065]).

Claim 21, Orr teaches the balloon catheter according to claim 16. While Orr doesn’t explicitly state wherein the working tube is welded or glued at least over the majority of its length to the balloon, Orr does teach the use of glue for adhering working tubes, balloons and catheter shafts of the device together ([0030] and [0032] wherein adhesives such as biocompatible glue, which is used secure balloon members (60) to suitable locations on the outer cannula/catheter shaft (40)).
Therefore it would be obvious to one of ordinary skill in the art that the working tube (64) can be “glued” when being externally coupled ([0034]) to the outer surface of the balloon member (60)), for the motivation of securing balloon members when using the device (Orr [0032]). 

Regarding Claim 22, Orr teaches the balloon catheter according to claim 16. While Orr doesn’t explicitly state wherein the working tube is welded or glued to the catheter shaft substantially only at a proximal balloon neck and at a distal balloon neck, Orr teaches securing working tubes, balloons and catheter shafts of the device using glue as an adhesive ([0030] and [0032] wherein the working tubes (64) can be secured using adhesives such as biocompatible glue, which is used secure balloon members (60) to suitable locations on the outer cannula/catheter shaft (40)). 
Therefore it would be obvious to one of ordinary skill in the art that the working tube (64) can be substantially “glued” to the catheter shaft only at the proximal balloon neck and distal balloon neck, as Orr teaches the balloon is coupled to the cannula using adhesives 

Regarding Claim 23, Orr teaches the balloon catheter according to claim 16. While Orr doesn’t explicitly state wherein the working tube is welded or glued at a plurality of positions between a proximal and a distal balloon neck, Orr does teach the use of glue for adhering components of the device together ([0030] and [0032] wherein the working tubes (64) can be secured using adhesives such as biocompatible glue, which is used secure balloon members (60) to suitable locations on the outer cannula/catheter shaft (40)). 
Therefore it would be obvious to one of ordinary skill in the art that the working tubes (64) can be “glued” when being externally coupled ([0034]) to the outer surface of the balloon member (60), and further, it would be obvious to adhere working tubes to the outer surface of the balloon member in multiple locations securely between the proximal and distal balloon necks, as Orr already teaches the working tubes may be part of the balloon member or secured thereon; this can be done for the motivation of securing working tubes to the balloon member when using the device (Orr [0032]). 

Regarding Claim 24, Orr teaches the balloon catheter according to claim 16, wherein the catheter shaft comprises an inner shaft and an outer shaft (Fig. 1, wherein the catheter shaft (40) has an inner shaft (30) and the outer shaft (42)), and the open proximal end of the working tube is fluidically connected to a lumen of the outer catheter (Fig. 1 wherein the proximally open end of (64) is fluidically connected to (42) and (40)).
Claim 29, Orr teaches the balloon catheter to claim 16. While Orr doesn’t explicitly state the device comprises a protective sleeve displaceable along the catheter shaft, Orr teaches a displaceable catheter shaft in the embodiment of Fig. 8 ([0066] wherein a sheath on the catheter shaft (230) is displaceable).
It would be obvious to one of ordinary skill in the art to modify the balloon catheter of the embodiment of Orr Fig. 2, to have the displaceable protective sheath of the embodiment of Orr Fig. 8, as the sheath protects surrounding tissues from the cutting needles of the working tubes (Orr [0066]) thus protecting the patient.

Regarding Claim 30, Orr teaches the balloon catheter according to claim 16, wherein the working tube comprises a material selected from the group consisting of polyamides, polyimides, polyesters, polyethers, polyolefins and copolymers thereof ([0034] wherein the balloon member (60), which includes working tubes (64), may be made of a variety of polymers and PEBAX (which includes polyethers), and other suitable polymers).  

Regarding Claim 31, Orr teaches the balloon catheter according to claim 16, but doesn’t explicitly teach wherein a diameter of the working tube is in the range between 2% and 8% of the diameter of the balloon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Orr to have the diameter of the working tube in the range between 2% and 8% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation 

Regarding Claim 32, Orr teaches the modified balloon catheter according to claim 31, but doesn’t explicitly teach wherein the diameter of the working tube is between 2% and 4% of the diameter of the balloon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Orr to have the diameter of the working tube in the range between 2% and 4% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Orr would not operate differently with the claimed diameter range and since the 

Regarding Claim 33, Orr teaches the balloon catheter according to claim 16. However, the embodiments of Figs 2-3 do not explicitly teach a cutting or sawing edge on the working tube.
In a different embodiment, Orr teaches the balloon catheter comprising a cutting or sawing edge on the working tube (Orr teaches having a cutting edge in Fig. 8, wherein (280a, 280b, 280c) are needles of the working tube (264a, 264b, 264c), of which the needles pierce or wound the tissue site, as illustrated in Orr Figs 4-6. Based on the definition of cut, which is to “open with a sharp-edged tool or object”, the needles of Orr therefore satisfy the limitation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tubes on the embodiment of Orr Fig. 1, to have cutting or sawing edges on the working tubes, as taught by the embodiment of Orr Fig. 8, for the motivation of better dispersing more therapeutic fluid via the needles to a target tissue (Orr [0065]). 

Regarding Claim 34, Orr teaches a balloon catheter (seen in Fig. 1, (20)) comprising a catheter shaft (Fig. 1, (40)), an expandable balloon (Fig. 1, (50)) and a working tube (Fig. 1, (64)) disposed on an outer surface of the balloon (as seen in Fig. 2, wherein (64) is disposed on the outer surface of the balloon (50)), the working tube having a first size when the balloon is 

Regarding Claim 35, Orr teaches the balloon catheter according to claim 34, wherein the working tube is an expandable tube (Figs 3-5, wherein (64) is expanded to deliver therapeutic, and then deflated, hence is expandable). 

Regarding Claim 36, Orr teaches the balloon catheter according to claim 1 (according to the examiner’s interpretation, the claim depends upon Claim 16), wherein the working tube is an expandable tube (Figs 3-5, wherein (64) is expanded to deliver therapeutic, and then deflated, hence is expandable.)  

Claims 19-20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2011/0166516) as applied to Claim 16 above, and further in view of Saab (US 2002/0045852).
Regarding Claim 19, Orr teaches the balloon catheter according to claim 16, but doesn’t explicitly teach wherein the working tube is arranged helically on the balloon.
In related prior art, Saab teaches a balloon catheter having a working tube for delivering therapeutic arranged helically on the balloon (Saab Fig. 6, (252)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tube arrangement of Orr, to be arranged helically on the balloon, as 

Regarding Claim 20, Orr in view of Saab teaches the modified balloon catheter according to claim 19, wherein the working tube forms at least one half turn about the longitudinal axis of the balloon between a proximal balloon neck and a distal balloon neck (wherein in the modified arrangement of Orr and Saab, the helical working tube may be formed as seen in Saab Fig. 6 annotated below, where (252) turns at least once around the balloon and then another half turn).

    PNG
    media_image3.png
    261
    449
    media_image3.png
    Greyscale


Regarding Claim 25, Orr teaches the balloon catheter according to claim 16, and a second lumen for introducing fluid for expanding the balloon (Fig. 1, (32)).
Orr doesn’t explicitly teach the catheter shaft comprising a first lumen for a guide wire.
In related prior art, Saab teaches a balloon catheter, wherein the catheter shaft comprises a first lumen (Saab Fig. 1, (46)) for a guide wire (Saab Fig. 1, (13)) and a second lumen (Saab Fig. 1, (16, 108, 110)) for introducing a fluid for expanding the balloon (Saab Fig. 1, (236)), and the open proximal end of the working tube is fluidically connected to the second lumen 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter shaft of Orr, to have a separate first lumen for a guide wire, as taught  by Saab, for the motivation of facilitating introducing the catheter through a blood vessel (Saab [0043]).

Regarding Claim 26, Orr teaches the balloon catheter according to claim 16, but doesn’t explicitly teach a dedicated proximal fluid connection to the open end of the working tube.
In related prior art, Saab teaches a balloon catheter comprising a dedicated proximal fluid connection to the open proximal end of the working tube (Saab [0066] wherein the proximal fluid connection is connected to the open proximal end of the working tubes to deliver fluid therein).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the proximal end of the working tube of Orr, to have a dedicated proximal fluid connection, as taught by Saab, for the motivation of flow control of the delivered fluid (Saab [0045]).

Regarding Claim 27, Orr in view of Saab teaches the modified balloon catheter according to claim 26, comprising a plurality of inflatable working tubes connected to the dedicated fluid connection via an additional lumen in the catheter shaft (Saab [0066] wherein the proximal 

Regarding Claim 28, Orr in view of Saab teaches the modified balloon catheter according to claim 26, wherein dedicated proximal fluid connection comprises a fluid tube disposed on the catheter shaft (Saab Fig. 10 and [0066] wherein the fluid tube is disposed within the catheter shaft to delivery fluid to the working tubes (104, 106)).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783